Citation Nr: 1400670	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-40 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a bilateral eye condition.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to August 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Phoenix, Arizona Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2012, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  


FINDING OF FACT

The Veteran's currently diagnosed refractive errors are not eligible for service connection.  


CONCLUSION OF LAW

The criteria for service connection for a condition of either eye have not been met.  38 U.S.C.A. § 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 4.9 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, the VCAA duty to notify was satisfied by way of a July 2008 letter.  The letter was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content as to the appellant's claim.  The letter also advised the appellant of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error).  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records, VA and private treatment records, and lay statements have been obtained.  As such, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim and no further assistance to develop evidence is required.  The Veteran was not afforded a VA examination in this matter, but none is required because there is no evidence of an eye condition other than refractive errors of the eyes for which service connection is not authorized.  

The Veteran was also afforded a hearing before a VLJ at which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  During the hearing, the VLJ identified the issue and asked specific questions directed at identifying whether there was evidence that would help substantiate the Veteran's claim and specifically sought to identify any pertinent evidence not currently associated with the claims file.  In addition, the Veteran volunteered his pertinent treatment history and symptoms during and since service.  Accordingly, he is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims.  As such, the Board finds that no further action pursuant to Bryant is necessary and the Veteran is not prejudiced by a decision at this time.  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, the Board may proceed to a decision on the merits.  


B. Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file and in VA's electronic data storage system with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a veteran for a long period of time or through a factually accurate medical history reported by a veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran contends that he has developed a bilateral eye condition as a result of his active service.  Specifically, he contends that he has a bilateral eye condition resulting from being struck in the eye by foreign debris/objects and handling chemicals.  

The Veteran's DD Form 214 reflects that the Veteran served in the Navy aboard the USS Enterprise.  His military education lists aviation boatswain's mate (fuels).  

The Veteran's service treatment records show that on August 1983 service enlistment examination, his eyes were found to be normal on clinical evaluation, and his vision was noted to be 20/20 bilaterally on both distant and near vision.  His service treatment records also include an August 1984 flight deck vision evaluation report wherein the Veteran's vision was found to be 20/20 uncorrected, bilaterally.  He also passed the color vision and depth perception tests.  In March 1985, the Veteran complained of left eye irritation after a foreign body struck his eye.  His vision was found to be 20/20.  Physical examination under ultraviolet light with florine dye revealed no corneal abrasion, and he was instructed to flush his eye.  In November 1986, the Veteran complained that his left eye was swollen.  It was noted that he was bending over to pick up something and bumped his head on something, causing swelling to the maxillary portion of his left cheek, and he complained that his left eye was now affected.  His vision was found to be 20/20, bilaterally.  It was noted that the swelling did not appear to affect the vision of his left eye.  The diagnosis was soft tissue trauma of the left maxillary.  On August 1987 separation report of medical examination, the eyes (generally), ophthalmoscopic, pupils, and ocular motility were normal on clinical evaluation.  His distant and near vision was 20/20, bilaterally.  His field of vision was noted to be full and he passed the color vision test.  

September 2006 private treatment records include diagnoses of hyperopia, astigmatism, and presbyopia.  

In a September 2009 lay statement from an individual who identified himself as a service member with the Veteran aboard the USS Enterprise, indicated that a jet blast from an aircraft caused them to lose their protective helmets and foreign objects were blown into their face and eyes and they received treatment at sick bay.  

An October 2009 VA treatment record noted the Veteran was new to the Phoenix VA eye clinic.  The Veteran complained of blurry vision, mostly at night.  Physical examination revealed diminished visual acuity, bilaterally, particularly on near vision.  A diagnosis of refractive error was provided.  A December 2010 VA treatment record also provided a diagnosis of refractive error.  

At the March 2012 Travel Board hearing, the Veteran testified that he served as an aviation boatswain's mate fuel handler aboard the USS Enterprise, and that his duties including being responsible for fueling the aircrafts and maintenance of all equipment associated with the aviation fuel systems.  He testified that he went to sick call on several occasions about burning of his eyes due to chemicals he worked with, and that he was basically instructed to wash his eyes out.  He also testified that he has experienced eye irritation since service.  

Based on a review of the evidence above, the Board finds that service connection for a bilateral eye condition is not warranted.  Significantly, the Veteran's eyes were assessed as normal on both entrance and separation from service on clinical evaluation, and as his visual acuity was recorded as 20/20 bilaterally on both entrance and separation from service, the evidence of record fails to suggest that the Veteran developed an eye condition during service.  The Board notes that the Veteran received treatment in March 1985 for a foreign body striking his left eye.  However, his vision was found to be 20/20, and physical examination revealed no abnormalities.  Moreover, while the Veteran complained in November 1986 about his left eye being swollen, his vision was again found to be 20/20, bilaterally, and it was noted that the swelling from trauma to the left maxillary did not appear to affect the vision of his left eye.  

Furthermore, while the Veteran has been diagnosed with refractive errors, including presbyopia, astigmatism, and hyperopia, he is not entitled to service connection for those vision conditions.  Refractive errors of the eyes are developmental defects and not disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, in the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  

The Board notes that the Veteran is competent to report his symptoms.  To the extent that the Veteran relates he was exposed to various chemicals that irritated his eyes during service, the Board does not question his credibility.  Nonetheless, there is no evidence during service or since separation of an eye condition other than refractive error.  In the absence of underlying eye pathology however, service connection for a visual disability is not in order.  The Veteran does not allege any other vision disorder.  As such, the Board concludes that the medical evidence of record is more probative as to the nature and etiology of the Veteran's visual impairment, and the medical evidence fails to provide a nexus between a service-connectable vision condition and service.  

In summary, review of the claims file shows no competent medical evidence showing the presence of any eye condition other than refractive error, which were addressed above.  The preponderance of the evidence is against the claim for service connection.  Therefore, the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  





ORDER

Service connection for a bilateral eye condition is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


